CAMPBELL, Judge.
The defendant assigns as error several questions asked the defendant by the Solicitor on cross-examination. The questions asked were for the purpose of impeaching the defendant by showing prior offenses for which the defendant had been tried and convicted. The defendant’s answers to these questions indicated that the defendant had been convicted for flimflamming, gambling, larceny by trick, three or four times for possession of heroin, possession of a needle and syringe, and carrying a concealed weapon. The defendant denied having been convicted of other offenses but stated that he had been in jail on several occasions having been mistaken for another James Harris.
The defendant in support of his assignment of error relies upon the case of State v. Phillips, 240 N.C. 516, 82 S.E. 2d 762 (1954). The instant case is readily distinguishable from State v. Phillips. In the instant case the defendant was being cross-examined with respect to previous convictions. There is no indication that the Solicitor did not have a legitimate basis for asking the questions excepted to. The defendant answered several of those questions affirmatively, and there is nothing to indicate that the Solicitor violated the rules of practice covering cross-examination. The Solicitor was entitled to probe the defendant’s past criminal record for the purpose of impeachment. State v. Jenkins, 8 N.C. App. 532, 174 S.E. 2d 690 (1970); State v. Ward, 9 N.C. App. 684, 177 S.E. 2d 317 (1970), cert. denied, 277. N.C. 459 (1971).
The defendant further assigns as error a portion of the Judge’s Charge to the jury. The defendant asserts that the trial judge, in instructing the jury concerning the crime of common law robbery, did not require the jury to find that the taking “must be accompanied by violence, intimidation or putting in fear.”
When read contextually, we find that the court’s instructions to the jury were complete and adequate. The court defined robbery to the jury as “the forcible taking and carrying away *481of personal property of another from his person or in his presence without his consent and against his will by fear, force or intimidation with intent to deprive him of its use permanently, the taker knowing that he was not entitled to take it.” And again, the court instructed the jury that before the jury would be entitled to return a verdict of guilty, the State was required to prove, “six things beyond a reasonable doubt: (1) That the defendant took the property from the person of Cathey or in his presence, that is, in Cathey’s presence; (2) that the defendant carried the property away; (8) that Cathey did not voluntarily consent to the taking and carrying away of the property; (4) that at the time the defendant intended to deprive Cathey of its use permanently; (5) that the defendant knew he was not entitled to take the property; and (6) that the defendant used force or threatened immediate force or the use of force to obtain the property.” We think the charge was adequate and sufficient and this assignment of error is overruled.
In the trial of this case we find
No error.
Chief Judge Mallard and Judge Brock concur.